DETAILED ACTION
This office action is in response to the communication received on March 30, 2022 concerning application No. 16/982,603 filed on September 21, 2020.
	Claims 1-4 and 8-15 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/3033 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/17/2022 in regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. First, in response to applicants remarks on pg. 5 that “examiner appears to be interpreting the claim such that the three intersecting planes of the volumetric region of interest completely encompass the volumetric region of interest”. Examiner understands that the invention requires the region being imaged to be smaller than the entire volumetric region of interest. Please see the 35 USC 112b rejection of claim 1 below as the amendment to claim 1, “wherein a volume of the volumetric region of interest is greater than a volume of the three intersecting planes of the volumetric region” is considered indefinite. 
In response to the applicant’s arguments that the prior art fails to teach “a microbeamformer coupled to the matrix array transducer probe configured to transmit: first push pulses having focal points in each of the B planes; first tracking pulses on either side of each of the first push pulses in each of the B planes; second push pulses having focal points in the C plane; and second tracking pulses on either side of each of the second push pulses in the C plane”, examiner respectfully disagrees. [0016] of Fraser teaches a micro-beamformer 38 is located in the probe and “a two-dimensional array transducer can…scan a volumetric region by transmitting beams in difference direction  and/or planes of a volumetric (3D) region of the body” which teaches us that the system of Fraser can transmit multiple different planes into a region of a body in order to generate an image of a volumetric region. [0025] of Fraser goes on to disclose the system is configured to transmit multiple lines of push beams in a plane perpendicular to the face of the transducer and the system is also configured to transmit multiple lines of push beams in other planes not perpendicular to the face of the transducer array, [0018] discloses the push pulses are focused meaning they have a focal point. This teaches us that the system of Fraser is configured to transmit focused push pulses into both planes that are perpendicular (B planes) to the face of the transducer array and planes that are not perpendicular (C planes) to the face of the transducer. [0022] and fig. 3 of Fraser then disclose tracking pulses 80 being transmitted to the right of vectors 44, 54, and 64 which signify the location of the push pulse. The tracking pulses are meant to follow any push pulses, so by transmitting push pulses in a plane that is perpendicular or not perpendicular to the transducer the system is transmitting push pulses in either plane. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a volume of the volumetric region of interest is greater than a volume of the three intersecting planes of the volumetric region of interest” in lines 10-11 which is considered indefinite. It is not clear to the examiner how a volume of a volumetric region of interest can be greater than a volume of three intersecting planes of the volumetric region of interest because planes are considered to be two-dimensional surfaces that extend indefinitely and the intersection of three planes that form the volume would have an indefinitely extending volume and could not be smaller than the volume of a volumetric region of interest.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US 20130296698, hereinafter Fraser) in view of Hollender et al. (“Three-Dimensional Single-Track-Location Shear Wave Elasticity Imaging”, hereinafter Hollender, as cited in the applicant’s 09/21/2020 IDS) and Henderson et al. (US 20160262720, hereinafter Henderson).
Regarding claim 1, Fraser teaches an ultrasound imaging system (the system of fig. 1) for shear wave elastographic analysis (Abstract and [0032]) comprising: 
a two-dimensional matrix array transducer probe ([0016], “ultrasound probe 10 has a two dimensional array 12”) configured to receive echo signals from shear wave tissue displacement in a volumetric region of interest ([0016] explains that the system is intended for shear wave measurement and that the array transmits beams and receives returning echo signals in a volumetric region of interest); 
a shear wave processor ([0017] and elements 26, 28, and 30 of fig. 1 which are the same elements described on page. 5 para. 2 of the specification of the present application as making up the shear wave processor), responsive to the echo signals from shear wave tissue displacement ([0017] describes how elements 26, 28, and 30 are responsive to the received echo signals), and configured to produce measurements of tissue stiffness or velocity ([0017], “wavefront velocity detector 30 which differentially calculated the shear wave velocity from the peak displacement times on adjacent A-lines” where the A-lines represent the received echo signal from the volumetric region of interest) only for points on three intersecting planes of the volumetric region of interest ([0016], “two dimensional array transducer can scan a two dimensional (2D) plane by transmitting beams and receiving returning echo signals over a single plane in the body and can also be used to scan a volumetric region by transmitting beams in different directions and/or planes of a volumetric (3D) region of the body” meaning that for every plane transmitted, echo signals for only that plane are received. [0017] goes on to further disclose how the wavefront velocity detector 30 calculates the shear wave velocity for the A-lines which represent the received echo signals. Therefore, since the only A-lines being received are A-lines along the planes being transmitted the velocity is only calculated for points along the planes that are being transmitted. Additionally, in order to be considered a volume region any single plane would also have two other planes intersecting the single plane, therefore by producing measurements on only one plane of three intersecting planes Fraser reads on the limitation “only for points on three intersecting planes”),
a microbeamformer (fig. 1 shows that the microbeamformer 38 is located within the probe 10) coupled to the matrix array transducer probe (fig. 1 and [0016], “the array elements are coupled to a micro-beamformer 38”), the microbeamformer configured to transmit ([0016], “micro-beamformer 38 located in the probe which controls transmission by the elements”):
first push pulses having focal points in planes perpendicular (B planes) to the transducer ([0025], “multiple such lines of push beam force are transmitted within a plane perpendicular to the face of the transducer”, [0018] disclose the push pulses are focused meaning they have a focal point);
first tracking pulses on either side of each of the first push pulses in the perpendicular planes ([0022] and fig. 3 show tracking pulses 80 being transmitted to the right of vectors 44, 54, and 64 which signify the location of the push pulse);
second push pulses having focal points in a plane not perpendicular (C plane) to the transducer ([0016], “scan a volumetric region by transmitting beams in different directions and/or planes of a volumetric (3D) region of the body” meaning at least a second set of push pulses are sent to a second plane in order to scan a volumetric region. [0025] discloses “the plane of push beam force is transmitted in other planes not perpendicular to the face of the transducer array” and [0018] disclose the push pulses are focused meaning they have a focal point);
second tracking pulses on either side of each of the second push pulses in the plane not perpendicular (C plane) to the transducer ([0022] and fig. 3 show tracking pulses 80 being transmitted to the right of vectors 44, 54, and 64 which signify the location of the push pulse. The tracking pulses are meant to follow any push pulses, so by transmitting push pulses in a plane that is not perpendicular to the transducer the system is also transmitting push pulses in that frame); and
an image processor (34 in fig. 1), coupled to the shear wave processor (fig. 1 shows that the image processor is connected to elements 26, 28, and 30), and configured to display measurements of tissue stiffness or velocity in said three intersecting planes of the volumetric region of interest ([0017] describes having element 32 generate a velocity display map which is processed by image processor 34 and displayed on display 36).
Fraser does not specifically teach the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matrix array transducer probe and one C plane that does not intersect the face of the two-dimensional matrix array transducer probe, wherein a volume of the volumetric region of interest is greater than a volume of the three intersecting planes of the volumetric region of interest. 
However,
Hollender in a similar field of endeavor teaches the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matric array transducer probe and one C plane that intersects the face of the two-dimensional matrix array transducer probe (fig. 12 shows that the three intersecting planes comprise two B planes (XZ and YZ) and one C plane (XY). Additionally, section C “Experimental setup” starting on pg. 1785 and fig. 2 disclose that the planes are transmitted using an ultrasound probe and the bottom section of fig. 3 shows the three intersecting planes generated by the ultrasound probe, the top two images on the left are considered the two B planes and the image on the bottom left is considered the C plane. The image on the right is considered to be the combined volume of the 3 planes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser to have the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matrix array transducer probe and one C plane that intersects the face of the two-dimensional matrix array transducer probe. The motivation to apply the known technique of having the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matric array transducer probe and one C plane that intersects the face of the two-dimensional matrix array transducer probe of Hollender to the ultrasound imaging system of Fraser would be to allow for the predictable results of having the planes equally spaced from one another in order to acquire shear wave data for each region of the volume. 
Fraser in view of Hollender does not specifically teach wherein a volume of the volumetric region of interest is greater than a volume of the three intersecting planes of the volumetric region of interest.
However,
Henderson in a similar field of endeavor teaches imaging a volume in a volumetric region of interest where the volume of the volumetric region of interest is greater than a volume of the imaged region of the volumetric region of interest (fig. 2 and [0050] discloses imaging a sub-volume 52 of a larger volumetric region of interest (volume 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Fraser in view of  Hollender to have a volume of the volumetric region of interest be greater than a volume of the three intersecting planes of the volumetric region of interest. The motivation to apply the known technique of imaging a volume in a volumetric region of interest where the volume of the volumetric region of interest is greater than a volume of the imaged region of the volumetric region of interest of Henderson to the system of Fraser in view of Hollender would be to allow for the predictable results of only obtaining an image of a specific region of interest within the overall volume, thereby minimizing the need to review parts of the overall volume that are not of interest during the current procedure.
Regarding claim 2, Fraser in view of  Hollender and Henderson teaches the ultrasound imaging system of claim 1, as set forth above. Hollender further teaches the image processor is further configured to display color-coded measurements of tissue stiffness or velocity in the three intersecting planes of the volumetric region of interest (fig. 12 shows a color-coded image of shear wave speed within the volume of interest where the three intersecting planes are represented by the X, Y, and Z axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of  Hollender and Henderson to have the image processor be configured to display color-coded measurement of tissue stiffness or velocity in the three intersecting planes of the volumetric region of interest. The motivation to make this modification is in order to highlight the suppression of variability with directional filtering, as recognized by Hollender (page 1789, col. 1, 1st paragraph).
Regarding claim 3, Fraser in view of  Hollender and Henderson teaches the ultrasound imaging system of claim 2, as set forth above. Hollender further teaches the image processor is further configured to display color-coded measurements of tissue stiffness or velocity in three orthogonally intersecting planes of the volumetric region of interest (fig. 12 shows a color-coded image of shear wave speed within the volume of interest where the three intersecting planes are represented by the X, Y, and Z axis and are orthogonally intersecting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of  Hollender and Henderson to have the three intersecting planes be orthogonally intersected. The motivation to apply the known technique of having the three intersecting planes be orthogonally intersected to the ultrasound imaging system of Fraser in view of  Hollender and Henderson would be to allow for the predictable results of having the planes equally spaced from one another in order to acquire shear wave data for each region of the volume. 
Regarding claim 4, Fraser in view of  Hollender and Henderson teaches the ultrasound imaging system of claim 2, as set forth above. Fraser further teaches a user interface (user control panel 40), coupled to the matrix array transducer probe and the image processor (fig. 1 shows that the user control panel 40 is coupled to the probe 10 and image processor 34), and adapted to control the relative orientation of the three planes ([0016], “the beamformer controller is responsive to signals produced in response to user manipulation of a user control panel 40 to control the operation of the ultrasound system and its probe” meaning the user has the ability to control the orientation in which the probe transmits pulses. Additionally, [0024] describes that the array 12 is programmable to emit pulses of desired orientation and shape).
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of  Hollender and Henderson as applied to claim 1 above, and further in view of Wei et al. (US 20130296703, hereinafter Wei).
Regarding claim 8, Fraser in view of  Hollender and Henderson teaches the ultrasound imaging system of claim 1, as set forth above. Fraser further teaches the microbeamformer is configured to transmit push pulses ([0017] describes that the microbeamformer is in control of transmission of the ultrasound probe, wherein push pulses are transmitted). Fraser in view of  Hollender and Henderson does not specifically teach the microbeamformer is further configured to steer the transmissions in azimuth and elevation directions. 
However, 
Wei in a similar field of endeavor teaches the microbeamformer is further configured to steer the transmissions in azimuth and elevation directions ([0022], “scanning in three dimensions, for instance, in both elevation and azimuth” wherein the transmission of signals is controlled by microbeamformer 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of  Hollender and Henderson to have the microbeamformer steer transmission signals in azimuth and elevation directions. The motivation to make this modification is in order to transmit signals along three dimensions, as recognized by Wei ([0022]).
	Regarding claim 9, Fraser in view of  Hollender, Henderson, and Wei teaches the ultrasound imaging system of claim 8, as set forth above. Fraser further teaches the microbeamformer is further configured to transmit tracking pulses adjacent to push pulse focal points for shear wave displacement detection (fig. 9 and [0031], “track in the plane of a 2D image along several lines within the region of interest 120 adjacent to the push region 100”).
	Regarding claim 10, Fraser in view of  Hollender, Henderson, and Wei teaches the ultrasound imaging system of claim 9, as set forth above. Fraser further teaches the microbeamformer is further configured to receive echoes of shear wave tissue displacement in response to the transmitted tracking pulses ([0016] describes that the microbeamformer receives echo signals and [0017] describes that the echoes received correspond to shear wave tissue displacement for each sampling point).
Regarding claim 11, Fraser in view of  Hollender, Henderson, and Wei teaches the ultrasound imaging system of claim 10, as set forth above. Fraser further teaches the shear wave processer is further configured to process echoes of tissue displacement and produce measurements of shear wave velocity ([0017] describes the process of elements 26, 28, and 30 processing the echo signals and calculating shear wave velocity from the process echo signals).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of  Hollender and Henderson as applied to claim 1 above, and further in view of Gennisson et al. (“4-D Ultrafast Shear-Wave Imaging”, hereinafter Gennisson).
Regarding claim 12, Fraser in view of  Hollender and Henderson teaches the ultrasound imaging system of claim 1, as set forth above. Fraser in view of  Hollender and Henderson does not specifically teach the microbeamformer is configured to acquire a volume of radio frequency (r.f.) data from the region of interest with each transmit event; and wherein the shear wave processor is further configured to process volumes r.f. data from the region of interest to estimate shear wave displacement by volume-to-volume tracking of the r.f. datasets.
However, 
Gennisson in a similar field of endeavor teaches the microbeamformer (fig. 1b shows the 2-d matrix array) is configured to acquire a volume of r.f. data from the region of interest with each transmit event (section III: Results, starting on page 1062 and fig. 5a, 6, and 7 show that multiple volumes were obtained for each time a push pulse was transmitted into the region of interest); and 
wherein the shear wave processor (section II: Materials and Methods describes that the processing is performed on a K600, Nvidia Corp., Santa Clara, CA, USA) is further configured to process volumes r.f. data from the region of interest to estimate shear wave displacement by volume-to-volume tracking of the r.f. datasets ((section III: Results, starting on page 1062 and fig. 5a, 6, and 7, “the shear waves speed volume was retrieved in meters per second for each push location by applying 3-D directional filters and the 3-D time-of-flight estimation algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of Hollender and Henderson to have acquired a volume or r.f. data from the region of interest with each transmit event and processed the data to estimate shear wave displacement. The motivation to make this modification is in order to obtain the full volume instantaneously, as recognized by Gennisson (Introduction, para. 3).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of  Hollender, Henderson, and Gennisson as applied to claim 12 above, and further in view of Demene et al. (“Spatiotemporal Clutter Filtering of Ultrafast Ultrasound Data Highly Increases Doppler and fUltrasound Sensitivity”, hereinafter Demene).
Regarding claim 13, Fraser in view of Hollender, Henderson, and Gennisson teaches the ultrasound imaging system of claim 12, as set forth above. Fraser in view of Hollender, Henderson, and Gennisson does not specifically teach the shear wave processor is further configured to filter the r.f. datasets with a spatiotemporal filter to decompose displacement signals into components 4along the directions of the three intersecting planes.
However, 
Demene in a similar field of endeavor teaches the shear wave processor is further configured to filter the r.f. datasets with a spatiotemporal filter to decompose displacement signals into components 4along the directions of a plurality of planes (page 2275, col. 1, para. 3, “the SVD can be used to find the decomposition of an ultrafast ultrasonic dataset into separable space and time filters” where the space and time of each component of the dataset represents where the component lies on its specific plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of Hollender, Henderson, and Gennisson to have used a spatiotemporal filter to decompose the dataset into components along the directions of the three intersecting planes. The motivation to make this modification is in order to decompose the dataset, as recognized by Demene (page 2275, col. 1, para. 3).
Regarding claim 15, Fraser in view of Hollender, Henderson, Gennisson, and Demene teaches the ultrasound imaging system of claim 13, as set forth above. Fraser further teaches the matrix array transducer probe is further configured to receive echo signals from shear wave tissue displacement caused by intrinsic physiological motion ([0028] describes that motion such as cardiac and respiratory motion can interfere with the shear wave motion generated by the push pulse meaning that the array is capable of receiving echo signals from shear wave tissue displacement caused by intrinsic physiological motion). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Hollender, Henderson, Gennisson and Demene as applied to claim 13 above, and further in view of Nagai et al. (US 20180177492, hereinafter Nagai).
Regarding claim 14, Fraser in view of Hollender, Henderson, Gennisson and Demene teaches the ultrasound imaging system of claim 13, as set forth above. Fraser in view of Hollender, Henderson, Gennisson and Demene does not specifically teach a mechanical vibrator adapted to generate shear waves when located on a body adjacent to the matrix array transducer probe. 
However, 
Nagai in a similar field of endeavor teaches a mechanical vibrator (21 in fig. 1) adapted to generate shear waves when located on a body adjacent to the matrix array transducer probe ([0041], “shear waves generated within biological tissue in the subject by the mechanical vibration by the vibrator 212” vibrator 212 is located within the first ultrasonic probe 21 which is used to emit vibrations into the subject when placed adjacent to the second ultrasonic probe 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of Hollender, Henderson, Gennisson and Demene to have a mechanical vibrator. The motivation to make this modification is in order to provide a vibration frequency suitable for the region being imaged, as recognized by Nagai ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US 20180168542) in a similar field of endeavor teaches a microbeamformer that is configured to transmit push pulses focal points in a plane that is perpendicular to the transducer and a plane that is parallel to the transducer (Figs. 6B-C and [0120]-[0123]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791